IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20050
                         Summary Calendar


ZACHARY J. GUILLORY,

                                           Plaintiff-Appellant,

versus

HUGH FLEWELLEN, President (Westmont Civic
Club and as an Individual); JEFF SAYLES,
Vice President and as an Individual; CINDY
ELLIS, Secretary and as an Individual, et
al. also, Jointly and Severally or any others,
whom subscribe or any which may do so
jointly and severally,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-3356
                       --------------------

                         December 3, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Zachary J. Guillory appeals the district court’s order

granting the defendants’ motion to dismiss his civil complaint

for lack of subject-matter jurisdiction.

     A review of the record reflects that the district court did

not err in concluding that Guillory’s complaint failed to invoke



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20050
                                -2-

either diversity or federal-question jurisdiction.    See 28 U.S.C.



§§ 1331, 1332; FED. R. CIV. P. 12(b)(1).   In his complaint,

Guillory sued several neighbors in his Houston, Texas,

neighborhood, alleging that they were harassing, libeling, and

defaming him and committing similar torts against him.    Guillory

has purportedly sued the private-party defendants for violations

of the 1964 Civil Rights Act, but his allegations have no bearing

on the protections afforded by that legislation.     See, e.g., 42

U.S.C. §§ 2000a et seq.   Guillory’s conclusional references to

the Civil Rights Act, are not, without more, sufficient to

establish federal jurisdiction.   See Gaar v. Quirk, 86 F.3d 451,

453 (5th Cir. 1996).   Guillory has not established diversity

jurisdiction because he has not established complete diversity.

See Whalen v. Carter, 954 F.2d 1087, 1094 (5th Cir. 1992).

     Accordingly, the district court’s order granting the

defendants’ motion to dismiss is AFFIRMED.